UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         9/30/2019
SMARTSTREAM TECHNOLOGIES, INC., :
                                                          :
                                         Plaintiff,       :
                                                          :        17-CV-2459 (VSB)
                           -v-                            :
                                                          :             ORDER
PHILIPPE CHAMBADAL,                                       :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On February 15, 2019, Plaintiff SmartStream Technologies, Inc. (“SmartStream”) filed a

motion for summary judgment on all of its claims. (Doc. 69.) On May 16, 2019, SmartStream

filed a motion to strike Docs. 78-1 and 82. (Doc. 86.) Plaintiff’s motions are GRANTED IN

PART AND DENIED IN PART. Specifically, SmartStream’s motion to strike is GRANTED

with respect to Document 78-1 but DENIED with respect to Document 82. SmartStream’s

motion for summary judgment is GRANTED with respect to its (1) claim for breach of contract

based on the making of the Mirror Image; (2) its claim for breach of contract with respect to

Chambadal’s retention of electronic copies of SmartStream documents until November 9, 2017;

and (3) its request for a determination that it is entitled to attorneys’ fees. SmartStream’s motion

is DENIED with respect to (1) its claim for breach of contract based on Chambadal’s return of

the MacBook and Blackberry on February 16, 2017; (2) its claim for breach of contract of

Section 2 of the Employee Agreement, to the extent this claim has been properly raised; (3) its

request for a specific award of attorneys’ fees; (4) its claim of trade secrets misappropriation

under state law; (5) its claim for federal trade secrets misappropriation under the Defend Trade

Secrets Act, 18 U.S.C. § 1831, et seq; and (6) its request for punitive damages.
         An Order & Opinion explaining my decisions will be filed under seal because it relies

upon material that the parties have deemed confidential. It will also be e-mailed to the parties.

Accordingly, it is hereby:

         ORDERED that by October 18, 2019, the parties shall provide the Court with any

proposed redactions to the Order & Opinion consistent with Rule 5(B) of my Individual Rules &

Practices in Civil Cases. I will review the parties’ proposed redactions and file a redacted

version of the Opinion & Order on the public docket if necessary.

         IT IS FURTHER ORDERED that the Clerk of Court is respectfully directed to terminate

the motions at Documents 69 and 86.


SO ORDERED.


Dated:      September 30, 2019                      ________________________________
            New York, New York                      VERNON S. BRODERICK
                                                    United States District Judge
